--------------------------------------------------------------------------------

Exhibit 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (the "

Termination Agreement") is entered into as of December 12, 2008 (the "Effective
Date") between:



SHENZHEN NEW MEDIA CONSULTING CO., LTD., a wholly-owned foreign enterprise
incorporated under the laws of China, located at 108-109 Jinglian Garden East
Jingtian Road, Futian District, Shenzhen, China ("Party A"), and

SHANGHAI LONGCOM TELECOM CO., LTD., a domestic capital investment company
incorporated under the laws of China, located at 11/A-B, Huijia Plaza, No. 41,
North Caoxi Road, Xuhui District, Shanghai, China. ("Party B"; Party A and Party
B to be referred to collectively as the "Parties")

WHEREAS, the Parties hereto are parties to the operating and management
agreement, dated as of December 13, 2007 (the "Operating and Management
Agreement"), pursuant to which, among other things, Party A paid RMB 40 million
as a deposit for the potential acquisition of Party B (the "Deposit"); and

WHEREAS, it is expected that Party B will not be able to achieve its after-tax
net income for the fiscal year ending December 31, 2008 as promised by Party B
to Party A, and accordingly Party A has decided not to proceed to acquire Party
B pursuant to the Operating and Management Agreement. The Parties have mutually
agreed to terminate the Operating and Management Agreement.

NOW THEREFORE

, in consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the Parties hereby
agree as follows:



AGREEMENT

1.

Termination of the Operating and Management Agreement. The Parties hereby agree
to terminate the Operating and Management Agreement in its entirety as of the
Effective Date, and the Operating and Management Agreement shall be null and
void and of no further force or effect from and after the Effective Date.
Notwithstanding any provision of the Operating and Management Agreement to the
contrary, neither party shall have any further obligations thereunder or with
respect thereto, except as specifically set forth herein.

2.

Effect of Termination. As of the Effective Date, none of Party A (or its
affiliates, directors, officers, employees, agents or other representatives), on
the one hand, nor Party B (or its affiliates, directors, officers, employees,
agents or other representatives), on the other hand, shall have any liability or
obligation to each other under the Operating and Management Agreement,
including, without limitation, the acquisition of Party B by Party A.

3.

Employees of Party B. The employment relationship between any of Party B’s
employee with Party A pursuant to the Operating and Management Agreement shall
be terminated as of the Effective Date.

--------------------------------------------------------------------------------

4.

Outstanding Securities Issued by Party A. Any securities issued by Party A to
Party B according to the Operating and Management Agreement shall be canceled as
of the Effective Date.

5.

Releases. Subject to Section 6, each of the Parties hereto, on its own behalf
and on behalf of its principals, affiliates, subsidiaries, directors, officers,
stockholders, employees, agents, representatives, and successors and assigns of
each of them, hereby irrevocably, fully and unconditionally releases and forever
discharges the other party and each of its past or present principals,
affiliates, directors, officers, stockholders, employees, agents,
representatives, and successors and assigns of each of them, from and against
any and all present and future claims, counterclaims, demands, actions, suits,
causes of action, damages, controversies and liabilities, including, without
limitation, any costs, expenses, bills, penalties or attorneys’ fees, whether
know or unknown, contingent or absolute, foreseen or unforeseen, and whether in
law, equity or otherwise, that could have been asserted in any court or forum
and relating in any way to any conduct, occurrence, activity, expenditure,
promise or negotiation arising from or relating to the Operating and Management
Agreement, including the performance thereof and further payment obligations of
any kind in connection therewith.

6.

Return of the Deposit. Party B agrees to return the Deposit together with any
accrued interest thereon within ten (10) days after the Effective Date in RMB
and in immediately available funds, by wire transfer to an account designated in
writing by Party A.

7.

Representations and Warranties. Each of the Parties hereby represents and
warrants to the other party that: (a) it has full power and authority to enter
into this Termination Agreement and to perform its obligations hereunder in
accordance with the provisions of this Termination Agreement, (b) this
Termination Agreement has been duly authorized, executed and delivered by such
party, and (c) this Termination Agreement constitutes a legal, valid and binding
obligation of such party, enforceable in accordance with its terms.

8.

Governing Law. This Termination Agreement and all the rights and duties of the
Parties arising from or relating to the subject matter of this Termination
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of China.

9.

Severability. If any term or other provision of this Termination Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Termination Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of this Termination Agreement is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Termination Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner.

10.

Counterparts. This Termination Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

11.

Amendment and Waiver. No provision of this Termination Agreement may be waived
or amended except in a written instrument signed by both Parties.

--------------------------------------------------------------------------------

12.



Entire Agreement. This Termination Agreement sets forth the final agreement
between the Parties as to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, and negotiations, both written and
oral, between the Parties regarding the subject matter hereof.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Termination Agreement
as of the day and year first above written.

PARTY A:



SHENZHEN NEW MEDIA CONSULTING CO., LTD.,

By:/s/ Yingsheng Li                  

Name: Yingsheng Li
Title: Chairman and CEO

PARTY B:



SHANGHAI LONGCOM TELECOM CO., LTD.

By:/s/ Guoliang Yu                   

Name: Guoliang Yu
Title: President and General Manager

--------------------------------------------------------------------------------